‘THE     ,iTJ?ORNEY                   GENERAL

                                        OF        TEXAS

                                        Aun~riw     ILTRXAR
      WILL     WILSON
    Ax-rORNmzY   G~Nl.xaAI.           November 12, 1957
,

        Honorable Robert S. Calvert                       Opinion No, ww-320
        Comptroller of Public Aacounts
        Capitol Station                                   Re: The status of the State
        Austin, Texas                                         Dairy and Hog Farm and
                                                              other related questions.
        Dear Mr. Calvert:
                 You have requested an opinion of this office concern-
        ing the status of the State Dairy and Hog Farm.
                 The following questions were submitted to our office
        to be answered:
                               "(1)   Ts the Dairy and Hog Farm a separate
                                      institution?
                               "(2)   If not, to what institution should it
                                      be attached as of this date?"
                 The 51st Legislature, Regular Session, made and con-
        stituted the State Dairy and Hog Farm one of the institutions
        which became a unit of the "Texas State Hospitals and Special
        Schools". (See Article 3174a, Section 1, and Article 3174b,
        Section 3, 'urernonrs
                            Civil Statutes).
                 House Bill 133, Acts 55th Legislature, 1957, Chapter
        385, page 905, appropriated $20,000.00 for the establishment
        of a Hog Farm Revolving Fund to be used in the operation of a
        Hog Farm at Leander, Texas, which farm was to be operated on a
        reimbursable basis to serve institutions under such rules and
        regulations as may be established by the Hospital Board, and
        which fund, together with all receipts deposited to its credit,
        could be used to pay salaries, purchase supplies and equipment,
        and pay such other expenses as may be necessary for the effi-
        cient operation of the Hog Farm. This appropriation was to the
        "Hospitals and Special Schools Central Office".
                 Therefore,       it is the opinion of this office that the
        State Dairy and Hog       Farm is a part of the Texas State Hospitals
        and Special Schools       and any sum of money appropriated to the
        State Dairy and Hog       Farm has been appropriated to the Central
        office of the Board       for Texas State Hospitals and Special
Honorable Robert S. Calvert, page 2.    (m-320)



Schools and is to be expended by that branch for the purposes
indicated in the appropriation bill,


                         SUMMARY

                It is the opinion of this office that
                the State Dairy and Hog Farm is a part
                of the Texas State Hospitals and Special
                Schools and any appropriation to the Cen-
                tral Office of the Board for Texas State
                Hospitals and Special Schools for the
                State Dairy and Hog Farm is to be ex-
                pended by that branch for the purposes
                indicated in the appropriation bill.
                                   Very truly yours,
                                   WILL WILSON
                                   Attorney General of Texas



LS:wam:zt                             Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburu, Chairman
Fred Werkenthin
W. V. Geppert
J. Milton Richardson
C. K. Richards
Wayland C. Rivers, Jr.
E. M. DeGeurin
Mrs. Marietta Payne
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum